Citation Nr: 0812189	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  98-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an effective date earlier than April 10, 
1989, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for chloracne, 
including as secondary to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and September 1998 ratings 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran failed to 
report for a May 2000 hearing before the undersigned Veterans 
Law Judge.  However, the veteran did offer testimony before a 
hearing office at the RO for the earlier effective date issue 
in February 1997.  

These issues were previously before the Board in August 2001 
and August 2003.  They were remanded for additional 
development on both occasions.  The requested development has 
been completed, and the issues have been returned to the 
Board for additional consideration.  

The effective date for the grant of service connection for 
PTSD was July 2, 1990 at the time of the August 2003 remand.  
However, a November 2005 rating decision determined that an 
effective date of April 10, 1989 should be established for 
the veteran's PTSD.  This represented a partial grant of the 
benefits sought by the veteran.  However, he has indicated 
that he is not satisfied with the partial grant.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an effective date for PTSD prior to April 10, 1989 
remains on appeal to the Board.  



FINDINGS OF FACT

1.  A February 1992 rating decision established an effective 
date of July 2, 1990 for the grant of service connection for 
PTSD, and the veteran did not submit a notice of disagreement 
with the effective date within one year.

2.  Entitlement to an effective date of July 2, 1990 for the 
100 percent evaluation for PTSD was established in an October 
1994 rating decision, and the veteran did not submit a notice 
of disagreement with the effective date within one year.

3.  In November 2005, the RO established an effective date of 
April 1, 1989, for the grant of service connection for PTSD.  
The only possible basis for this determination was a finding 
of clear and unmistakable error in the February 1992 and 
October 1994 rating decisions.

4.  Chloracne has not been demonstrated.  

4.  The evidence does not show that a current skin disability 
is related to a disease or injury during active service, 
including herbicide exposure. 


CONCLUSIONS OF LAW

1.  The February 1992 and October 1994 rating decisions that 
established an effective date of July 2, 1990 for a 100 
percent evaluation for PTSD are final and clear and 
unmistakable error that could lead to an effective date 
earlier than April 1, 1989, has not been demonstrated.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2007).

2.  A skin disability, claimed as chloracne, was not incurred 
in active service and it may not be presumed to have been 
incurred as the result of exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is inapplicable to the appeal for an earlier 
effective date for service connection for PTSD.  As discussed 
below, the only basis for an earlier effective date is on the 
basis of clear and unmistakable error (CUE).  The VCAA is not 
applicable to appeals based on CUE.  Livesay v. Principi, 15 
Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  This appeal is also controlled by the law and 
not the facts.  The VCAA is inapplicable to such a situation.  
Id.

With regard to the service connection claim, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letters dated in August 2001 and March 2004.  These letters 
each told the veteran what evidence was needed to 
substantiate the claim for service connection for chloracne.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The February 2004 letter asked the veteran to send any 
relevant evidence in his possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claims were readjudicated by the RO in November 
2005, after proper VCAA notice was provided.  Similarly, the 
veteran was not provided with information pertaining to the 
assignment of a degree of disability or an effective date 
until a March 2006 letter.  This timing deficiency was 
remedied by the readjudication of the veteran's claims in a 
May 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board also finds that the duty to assist the veteran has 
been met.  All records identified by the veteran have been 
obtained.  The veteran has also offered testimony before a 
hearing officer in regards to his claim for an earlier 
effective date.  He has also been afforded a VA examination 
of his skin disability, and a medical opinion has been 
obtained.  There is no indication that there is any 
additional evidence which must be obtained prior to 
considering the veteran's claims.  Therefore, the Board may 
proceed with consideration of this appeal. 

Earlier Effective Date

The veteran contends that the effective date of service 
connection for his PTSD should be his April 1970 date of 
discharge.  He further contends that he is entitled to a 100 
percent evaluation from that date. 

Service connection for PTSD was denied in a December 1986 
Board decision.  When a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  When 
a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1105 (2007).  Therefore, the December 
1986 Board decision was final.  

Subsequently, the veteran submitted a request to reopen his 
claim.  As a result, in February 1992 the RO issued a rating 
decision granting service connection for PTSD.  The RO 
established an effective date for the grant of July 2, 1990.  
The veteran disagreed with the initial rating of the 
disability in a February 1992 notice of disagreement, but not 
the effective date.

Entitlement to a 100 percent evaluation for schizophrenia was 
established in an October 1994 rating decision, effective 
from the July 2, 1990 date of service connection.  

The veteran was informed of the 100 percent evaluation and 
the effective date in a November 1994 letter.  He did not 
submit a notice of disagreement with this decision within one 
year of receipt of the letter.  Therefore, the October 1994 
rating decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The veteran submitted a claim for an earlier effective date 
for a 100 percent evaluation for PTSD in January 1996.  He 
did not claim that either the February 1992 or October 1994 
rating decisions contain clear and unmistakable error, and he 
has never made such a claim in any subsequent communication.  
The veteran's claim was denied in a July 1996 rating 
decision.  The veteran submitted a notice of disagreement 
with the July 1996 rating decision, which initiated the 
current appeal. 

A November 2005 rating decision determined that an effective 
date of April 10, 1989 should be established for the 100 
percent rating for PTSD.  Although not discussed, the only 
basis for granting the earlier effective date was a finding 
of clear and unmistakable error in the 1992 and 1994 rating 
decisions that had established the July 2, 1990, effective 
date. 

The effect of the November 2005 rating decision was that the 
prior decisions are amended; and has the same effect, as if 
the correct decision had been made on the date of the 
reversed decisions.  38 C.F.R. § 3.105(a) (2007).  

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  Rudd v. Nicholson, 
20 Vet. App. 296, 299-300 (2006).

The November 2005 has the same effect as if the February 1992 
and October 1994 rating decisions had established an 
effective date of April 1, 2005.  As the veteran has not 
argued that these decisions contain clear and unmistakable 
error, the matters that are before the Board involve a 
freestanding claim for an earlier effective date.  The 
finality of these decisions is unaffected by the RO's 
November 2005 decision to change the effective date to April 
10, 1989.  In accordance with Rudd, the Board must dismiss 
the veteran's appeal. 


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The veteran contends that he has developed a skin disability 
which he believes is chloracne.  He notes that he served in 
Vietnam in the inland waters, and that he was exposed to 
Agent Orange during his service. 

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975 is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records are negative for evidence of a 
skin disability during service.  The April 1970 discharge 
examination found that the veteran's skin was normal.  

The earliest post service evidence of a skin disability is 
found in a report of a VA hospitalization from February 1977 
to March 1977, during which time he was noted to have 
seborrheic dermatitis of the scalp.  The diagnosis was 
confirmed by a dermatologist.  The veteran was treated with a 
medicated shampoo, and he appeared better at discharge. 

VA treatment records dated January 1993 and February 1993 
show that the veteran had a history of ingrown facial hairs, 
irritated by shaving.  February 1993 records note 
hyperpigmented follicular papules.  The assessment was 
psuedofolliculitis barbae.  May 1993, August 1993, and 
November 1993 records show continued treatment for this 
problem.  

October 1996 VA dermatology records show that the veteran was 
seen for a nodule on his left anterior tibia.  The 
handwriting for the assessment is not entirely legible, but 
it states that the veteran's condition was resolving.   

VA treatment records from November 1997 show that the veteran 
requested an appointment with a dermatologist due to a rash 
on his back.  After a December 1997 examination, the VA 
dermatologist found mild folliculitis and dry skin.  There 
was no visible seborrheic dermatitis.

The veteran was afforded a VA Agent Orange examination in 
February 1998.  A few one millimeter papules were found on 
his upper chest.  The assessment was mild folliculitis.  

September 2001 VA dermatology records state that the veteran 
had a history of acne versus folliculitis treated with 
multiple unknown topicals in the past.  The veteran reported 
severe flares in the past, but currently he was only 
moderately affected.  He also complained of scaling in the 
palms and fingers.  After a full body examination, the 
assessment was folliculitis, with current minor involvement 
and dishydrotic eczema.  

The veteran was afforded a VA examination of the skin in 
March 2002.  The examiner stated that a review of the claims 
folder did not provide evidence of any chronic skin 
condition.  The veteran reported an acne type skin rash that 
began in 1969 and lasted to the present.  He indicated that 
the symptoms waxed and waned.  The examination resulted in 
diagnoses of a history of acneform eruption, but no evidence 
of any pustules or scarring, and only a few current papules 
which could possibly represent mild folliculitis.  In 
addition, the diagnoses included hyperpigmented macules on 
the back.  

In April 2004, the March 2002 VA examiner reviewed the 
veteran's medical records, and described the disabilities for 
which the veteran had been treated over the years, including 
psuedofolliculitis, tinea, and folliculitis of the trunk.  
The examiner stated that none of these skin findings were 
consistent with a diagnosis of chloracne.  The lack of 
scarring on examination was also not consistent with 
chloracne.  The diagnosis was no evidence of chloracne from a 
comprehensive review of the medical records.  

In a January 2006 addendum to the April 2004 report, the 
examiner stated that in his review of the veteran's claims 
folder, he saw no evidence that would prompt him to assign a 
diagnosis of chloracne or porphyria cutanea tarda from either 
his examination or the record.  The examiner opined that it 
was highly unlikely that the veteran's skin conditions were 
caused by herbicide exposure. 

The examiner added a July 2006.  He stated that there was an 
entry in the veteran's records during service which suggests 
a diagnosis of folliculitis, which concurred with the 
findings of the 2002 examination.  The examiner added that 
while folliculitis was known to be one of the diseases 
associated with prior herbicide exposure, the veteran's 
extremely mild case of folliculitis could have been an 
ongoing problem since the veteran's active duty, as 
folliculitis could be a chronic problem.  

In March 2007, the examiner submitted an addendum to his July 
2006 statement.  He stated that he wished to clarify that 
folliculitis was not known to be a disease associated with 
herbicide exposure.  He had meant to state that chloracne was 
an herbicide associated disease.  There had been no evidence 
of chloracne in the medical records.  There had been some 
mild folliculitis on the current examination as well as in 
1997 records, but this was long after discharge from active 
duty.  The examiner stated that there was no evidence of any 
folliculitis or acneform disorders during the veteran's 
period of active duty.  

Analysis

The veteran's exposure to herbicides during service in 
Vietnam is conceded.  

The clinical evidence is completely negative for findings of 
chloracne or other acneform disabilities.  Although the 
veteran has reported a history of acne at some VA 
examinations, service medical and every VA medical record is 
negative for this disease, and the January 2006 medical 
opinion stated that there was no evidence to support a 
diagnosis of chloracne or other acneform disability.  As a 
lay person, the veteran is not competent to diagnose acne or 
acneform diseases.  Barr.  As no competent medical 
professional has found acne or acneform disease, the weight 
of the evidence is against a finding that the veteran has 
ever had these conditions.

The absence of a diagnosis of chloracne or porphyria cutanea 
tarda does not preclude service connection for the 
disabilities for which diagnoses have been established, such 
as folliculitis.  However, the evidence does not support 
entitlement to service connection for a skin disability on 
either a direct basis or as the result of exposure to 
herbicides.  

The veteran's service medical records are negative for a skin 
disability, and the initial contemporaneous evidence of a 
skin disability was seborrheic dermatitis of the scalp noted 
nearly seven years after discharge from service.  The VA 
examiner has opined that there is no evidence of any skin 
disability during active service, and no evidence that any of 
the veteran's current disabilities, including folliculitis, 
could be associated with herbicide exposure.  The March 2007 
addendum was submitted specifically to correct the erroneous 
July 2006 statement that folliculitis could be associated 
with herbicide exposure, and that there was an incident of 
folliculitis in the service medical records.  

The veteran is competent to report symptoms, and a continuity 
of symptomatology.  His reports made decades after service, 
must be weighed against the contemporaneous record and his 
earlier statements.  The contemporaneous record is negative, 
and the veteran reported no skin complaints when given 
opportunities to do so.  The contemporaneous record outweighs 
the veteran's relatively recent statements.  The weight of 
the evidence is, therefore, against the claim; reasonable 
doubt does not arise and the claim is denied.  







							(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to an effective date prior to April 
10, 1989 for the grant of service connection for PTSD is 
dismissed. 

Service connection for chloracne, including as secondary to 
Agent Orange, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


